Brown, O. J.
I concur in the opinion of the court in this case in all respects except the conclusion that the Federal Safety Appliance Act, in so far as it requires all railroad trains to be equipped and operated with air brakes, applies to the string of cars here in question, and from that conclusion I respectfully dissent. In my view of the question the Federal statute was intended to apply only to what is generally known and understood as a train of cars made up for movement on the road, and not to a string of cars being moved about the railroad yards in switching operations, as in the case at bar.